DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Malkowski does not teach or suggest an articulable endoscopic instrument since it is not configured to pass through a working channel of an endoscope as required by claim 1, Malkowski discloses that the elongate member 108 can be inserted through an access member (paragraph 0033). Therefore, it is the examiners position that the instrument of Malkowski would be configured to pass through a working channel of an endoscope. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, applicant’s arguments are not persuasive. 
	In response to applicant’s argument that the end effector of Malkowski is mounted to the distal end of the elongated shaft of the surgical instrument 500 and not the articulable portion, the limitation “mounted” is sufficiently broad to encompass “placing or fixing an object in its operating position. Therefore, the end effector being placed within and extending from the distal end of the articulable portion meets the limitation “mounted to the distal end of the articulable retractor”, since the end effector is placed in its operating position at the distal end of the articulable portion. Therefore, applicant’s argument is not persuasive. 
	In response to applicant’s argument that the assembly 100 and 500 do not together form a handle, it is the examiners position that the limitation “handle” can include two separate structures used together. The limitation “handle” encompasses the parts by which a thing is held, carried, or controlled, and thus the ‘handle’ of the device of Malkowski can include both structures 100 and 500. Therefore, applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkowski et al (US 20120310220).
Regarding claim 1, Malkowski discloses an articulable endoscopic instrument comprising: an articulable retractor (108) configured to pass through a working channel of an endoscope (access member, paragraph 0033), the articulable retractor (111, 112) comprising a proximal end and a distal end,  an end effector (502) configured to pass through the working channel of the endoscope, the end effector being mounted to a distal end of the articulable retractor (Figure 1), a tube (160) configured to pass through the working channel of the endoscope, the tube comprising a proximal end and a distal end, the proximal end of the articulable retractor being mounted to the distal end of the tube (figure 12), and a handle (handle with trigger figure 1 and assembly 120, figure 1) to which the proximal end of the tube  is mounted, the handle comprising a housing that contains controls (120 and 
Regarding claim 2, Malkowski discloses all of the limitations set forth in claim 1, wherein the articulable retractor comprises multiple articulable links that are connected together (114, Figures 2 and 12).
Regarding claim 3, Malkowski discloses all of the limitations set forth in claim 2, further comprising first and second retractor control wires that extend from the handle and through the articulable links, wherein linear movement of the retractor control wires causes the retractor to bend (160, figure 12, paragraph 0042, 0051-0056). 
Regarding claim 4, Malkowski discloses all of the limitations set forth in claim 3, wherein the first retractor control wire is connected to a distal articulable link of the retractor and the second retractor control wire is connected to a proximal articulable link of the retractor and wherein linear movement of the first retractor control wire causes the retractor to form a distal bend of the complex curve and wherein linear movement of the second retractor control wire causes the retractor to form a proximal bend of the complex curve (see image below).

    PNG
    media_image1.png
    628
    604
    media_image1.png
    Greyscale

Regarding claim 5, Malkowski discloses all of the limitations set forth in claim 4, wherein the handle further comprises first and second thumb slides (158, figures 4 and 9), wherein linear movement of the first thumb slide causes linear movement of the first retractor control wire and wherein linear movement of the second thumb slide causes linear movement of the second retractor control wire (paragraph 0044, discloses that pulleys 158 can freely translate proximally and distally within the recesses 122 of housing 121, and thus members 158 are accessible by the thumb and slidable along recess 122).
Regarding claim 6, Malkowski discloses all of the limitations set forth in claim 5, wherein the handle further comprises first and second inner gear racks (150, 155, figures 4 and 6) to which the first and second thumb slides are respectively connected and first and second gears 
Regarding claim 7, Malkowski discloses all of the limitations set forth in claim 6, wherein the handle further comprises first and second thumb slide locking elements (155) configured to respectively lock the first and second thumb slides to prevent unintended movement of the first and second retractor control wires (paragraph 0044, inhibit translation of the second engaging member through recess 122, wherein control wires are connected to member 155, figure 5).
Regarding claim 9, Malkowski discloses all of the limitations set forth in claim 1, wherein the end effector comprises a grasper having jaw elements that can be opened and closed (Figure 1, graspers).
Regarding claim 10, Malkowski discloses all of the limitations set forth in claim 9, wherein the handle further comprises a finger trigger that can be used to open and close the jaw elements (paragraph 0033, figure 1, graspers).
Regarding claim 16, Malkowski discloses all of the limitations set forth in claim 1, further comprising an elongated tube that connects the retractor to the handle, the elongated tube also being configured to pass through the working channel of the endoscope (see image below).

    PNG
    media_image2.png
    638
    689
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski et al (US 20120310220) as applied to claim 10 above, and further in view of Lee et al (US 20070276430).
Regarding claim 11, Malkowski discloses all of the limitations set forth in claim 10, but does not disclose an end effector control wire and wherein pivoting of the finger trigger causes linear movement of the end effector control wire that causes opening and closing of the jaw elements. However, Malkowski discloses that the surgical instrument can be any instrument capable of flexion within an articulating member (paragraph 0033). Lee et al (hereafter Lee) discloses a surgical instrument capable of flexion comprising a grasper having jaw elements that can be open and closed and a handle with a finger trigger that can be used to open and close the jaw elements, wherein Lee further discloses an end effector control wire (38) and wherein pivoting of the finger trigger causes linear movement of the end effector control wire that causes opening and closing of the jaw elements (paragraph 0051). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the surgical object 500 of Malkowski with the surgical instrument of Lee, wherein the surgical instrument comprises an end effector control wire (38) and wherein pivoting of the finger trigger causes linear movement of the end effector control wire that causes opening and closing of the jaw elements, since the two were art recognized equivalent surgical objects capable of flexion within an articulating member at the time of the invention and it has been held that mere substitution of art-recognized equivalents involves routine skill in the art. 
Regarding claim 12, Malkowski in view of Lee teaches all of the limitations set forth in claim 11, wherein Lee further teaches the end effector further comprises an actuation member 
Regarding claim 13, Malkowski discloses all of the limitations set forth in claim 10, but does not disclose the handle further comprises a spring that urges the finger trigger in a direction that opens the jaw elements a finger trigger locking element configured to lock the orientation of the finger trigger to prevent unintended movement of the end effector control wire. However, Malkowski discloses that the surgical instrument can be any instrument capable of flexion within an articulating member (paragraph 0033). Lee et al (hereafter Lee) discloses a surgical instrument capable of flexion comprising a grasper having jaw elements that can be open and closed and a handle with a finger trigger that can be used to open and close the jaw elements, wherein the handle comprises a spring (82) that urges the finger trigger in a direction that opens the jaw elements (paragraph 0057). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the surgical object 500 of Malkowski with the surgical instrument of Lee, wherein the surgical instrument comprises a having a spring that urges the finger trigger in a direction that opens the jaw elements a finger trigger locking element configured to lock the orientation of the finger trigger to prevent unintended movement of the end effector control wire, since the two were art recognized equivalent surgical objects capable of flexion within an articulating member at the time of the invention and it has been held that mere substitution of art-recognized equivalents involves routine skill in the art. 

Regarding claim 15, Malkowski in view of Lee teaches all of the limitations set forth in claim 14, wherein the finger trigger locking element comprises a pivotally mounted lever having a tang (pawl) configured to engage teeth (ratchet) of an extension element that extends from the finger trigger (paragraph 0058).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (Malkowski et al (US 20120310220) and Lee et al (US 20070276430)) discloses all of the limitations set forth in claim 7 (see rejection above), wherein Malkowski discloses the first and second thumb slide locking elements comprise further thumb slides (each locking element 155 is associated with two thumb slides 158, figures 5 and 6) and wherein the handle further comprises spring elements (132) connected to the further thumb slides. However, the claims have not been rejected over the body of prior art because no reference could be found that teaches or suggests respective linear movement of the further thumb slides toward the first and second gears causes the spring elements to engage the gears and prevent their rotation, since there is no suggestion, teaching, or motivation to produce the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771